Citation Nr: 0430934	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1, 1941 to April 8, 1942 and with the Regular 
Philippine Army from July 11, 1945 to June 30, 1946.  He died 
in July 1980.  The appellant (also referred to as 
"claimant") is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the benefit 
sought on appeal.  The appellant entered a notice of 
disagreement with this decision in July 2002; the RO issued a 
statement of the case in November 2002; and the appellant 
entered a substantive appeal, which was received in December 
2002.  

In September 2004, the appellant and her daughter appeared 
and testified at a personal hearing before the undersigned 
Veterans' Law Judge, sitting at Manila, Republic of the 
Philippines. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for the cause of the veteran's death has been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate the claim addressed in this decision, 
and obtained all available relevant evidence designated by 
the appellant in order to assist her in substantiating her 
claim for VA compensation benefits; further medical opinion 
is not necessary to decide the claim because there is no 
reasonable possibility that further medical opinion would aid 
in substantiating the claim. 

2.  The veteran died in July 1980; the Certificate of Death 
lists the immediate cause of death as uremia and congestive 
heart failure, due to hypertensive cardiovascular disease and 
chronic renal disorder. 

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 

4.  There is no competent medical evidence of record to 
demonstrate either that the veteran's hypertensive 
cardiovascular disease or chronic renal disorder began in 
service or within a year of service separation; and there is 
no injury or disease in service to which the veteran's 
hypertensive cardiovascular disease or chronic renal disorder 
could be related by competent medical opinion evidence. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for the cause of the veteran's death.  An April 
2002 RO letter notified the appellant of the VCAA, what must 
be demonstrated to establish service connection for the cause 
of the veteran's death, including the need for evidence of an 
injury, disease, or other event in service, and medical 
evidence of a relationship between the cause of death and the 
injury, disease, or event in service.  The April 2002 RO 
letter advised the appellant that VA would request any 
information or evidence the appellant wanted VA to obtain, 
including any medical evidence from doctors about which she 
told VA; the RO sent VA Forms 21-4142 (Authorization and 
Consent to Release Information to VA) for this purpose.  

An October 2003 RO letter notified the appellant what must be 
demonstrated to establish service connection for the cause of 
the veteran's death, advised the appellant what evidence had 
been received, that VA would request any information or 
evidence the appellant wanted VA to obtain, including any 
medical evidence from doctors about which she told VA, and 
requested the appellant to provide information regarding 
medical treatment; the RO sent a VA Form 21-4142 and a VA 
Form 21-4138 for this purpose.  A November 2002 statement of 
the case provided the appellant with a copy of the VCAA 
regulations.  Thus, the appellant has been advised which 
portion of evidence is to be provided by her and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
her claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183.  

In this case, the April 2002 VCAA notice was provided to the 
appellant before the June 2002 RO decision that is the 
subject of this appeal.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); a VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In the April 2002 letter, 
the RO asked the appellant to inform the RO about any 
additional information or evidence that she wanted the RO to 
obtain.  In the October 2003 letter, the RO advised the 
appellant that VA needed "additional information or evidence 
from you," that she must give VA "enough information about 
your records so that we can request them from the person or 
agency that has them," and that, if she had no more evidence 
to submit, she should indicate on the form provided.  In a 
letter informing the appellant that her appeal had been 
certified to the Board, the RO informed her that she could 
submit additional evidence concerning her appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in this case, whichever came first.  
In the case of the appellant's claim, each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and service 
verification.  

As to any duty to seek a medical opinion, as the basis of 
this decision is that there is no evidence of an in-service 
cardiovascular or renal injury, disease, or event to which 
the veteran's hypertensive cardiovascular disease or renal 
disease could be related, an additional nexus opinion would 
not aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board 
finds that no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to this claim.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and her procedural 
rights have not been abridged.  Bernard, supra.

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

Additionally, certain chronic diseases that include 
cardiovascular-renal disease (including hypertension), may be 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She asserts that 
during service the veteran experienced malaria, dysentery, 
beriberi, peptic ulcer, and hypertension.  She also asserts 
generally that the veteran was a prisoner of war.  She 
contends that the veteran's hypertension continued after 
service, and caused his cardiovascular disease and terminal 
congestive heart failure.

In this case, the veteran died in July 1980.  The Certificate 
of Death lists the immediate cause of death as uremia and 
congestive heart failure, due to hypertensive cardiovascular 
disease and chronic renal disorder.  At the time of the 
veteran's death, service connection had not been established 
for any disability. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellants' claim for service connection for the cause of 
the veteran's death.  The veteran's service medical and 
personnel records reflect no complaints, clinical findings, 
or diagnosis of hypertensive cardiovascular disease or renal 
disease.  Service medical records reflect that in April 1942 
the veteran was treated for malaria, but there were no 
permanent residuals.  The evidence of record reflects no 
competent medical evidence that the veteran's hypertensive 
cardiovascular disease or renal disease began within a year 
of service separation, or until many years after service in 
1980.  

Notwithstanding the appellant's lay statement, and other lay 
statements of record, to the effect that the veteran suffered 
hypertension since service, or had beriberi heart disease in 
service or after service, there is no competent medical 
evidence to this effect.  The lay statements that refer to 
hypertension during the post-service period do not constitute 
competent medical evidence.  The lay statements to the effect 
that the veteran was treated by physicians after service, 
likewise, does not constitute competent medical evidence.  
While the appellant and lay affiants are competent to report 
and describe what they observed the veteran experience at any 
time, it is the province of health care professionals to 
enter conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a medical disability and service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The lay statements of record that refer to a diagnosis of 
hypertension or cardiovascular disease by a medical 
professional, or that reflect knowledge that the veteran was 
being treated for hypertension, do not constitute the 
required competent medical evidence.  The United States Court 
of Appeals for Veterans Claims (Court) has held that such an 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). 

There is no competent evidence to support the appellant's 
assertion that the veteran's hypertension continued after 
service, and caused his cardiovascular disease and terminal 
congestive heart failure.  That is, there are no post-service 
clinical records of treatment of the veteran during the years 
immediately after service to support this lay assertion.  
There is no competent medical evidence of record of a nexus 
between the veteran's terminal uremia or congestive heart 
failure, or hypertensive cardiovascular disease or renal 
disease, and any injury or disease during active duty 
service.  The December 2002 letter indicated to be from I.E., 
M.D., seems to include a medical opinion that the veteran had 
post-traumatic stress disorder (PTSD); however, this 
statement does not include the opinion that the alleged PTSD 
caused hypertension or renal disease, or caused or 
contributed substantially or materially to cause the 
veteran's death.  Moreover, this statement is of no probative 
value because it is based on an unsubstantiated history of 
the veteran having been a prisoner of war during service.  

A July 2002 letter from R.R., M.D., reflects that from 1978 
to 1980 the veteran was treated for hypertensive vascular 
disease.  An undated letter from Dr. C.B. reflects that the 
veteran was a schoolmate, and that the symptoms the veteran 
experienced now (signs unrelated to heart or renal disease) 
were the same as the veteran had when he was younger.  For 
the aforementioned reasons, such does not represent competent 
evidence that links a post-service diagnosis of any of the 
disabilities at issue to service.

The Court has held that the Board is not bound to accept 
medical opinions which are based on history supplied by the 
patient where that history is unsupported by the medical 
evidence.  See Boggs v. West, 11 Vet. App. 334, 340 (1998).  
The Court has held that, while an examiner can render a 
current diagnosis based upon his examination, without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the lay patient.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).   

The evidence reflects no injury or disease in service to 
which the veteran's hypertensive cardiovascular disease or 
renal disease could be related by competent medical opinion 
evidence.  The Board has considered the appellant's 
contentions, as well as the September 2004 personal hearing 
testimony of the appellant and her daughter.  With regard to 
the appellant's and her daughter's general assertion that 
service connection is warranted for the cause of the 
veteran's death because the veteran was a prisoner of war 
(POW), and impliedly that his health was affected in some way 
to cause or contribute substantially or materially to cause 
his death, although the appellant and her daughter are 
competent to testify as to any symptoms either observed the 
veteran experience at any time, they are lay persons not 
shown to possess the medical training and expertise necessary 
to render a medical opinion.  Any assertion by the appellant 
or her daughter that the veteran's terminal uremia or 
congestive heart failure, or hypertensive cardiovascular 
disease or renal disease, was related to his active military 
service does not constitute medical evidence of a nexus 
between the cause of the veteran's death and any injury or 
disease during his active duty service.  See Espiritu, 2 Vet. 
App. at 494-95.  See also Robinette, 8 Vet. App. at 77.    

The applicable regulation provides that, if a veteran is a 
former POW and was interned or detained for not less than 30 
days, beriberi (including beriberi heart disease) shall be 
service connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service (provided the rebuttable presumption provisions of § 
3.307 are also satisfied).  For purposes of this section, the 
term beriberi heart disease includes ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity.  38 C.F.R. § 3.309(c) (2004).  The 
service department certification of the veteran's service 
does not indicate any POW status.  The evidence of record 
does not reflect that the veteran had beriberi heart disease.  
For these reasons, the Board finds that the POW presumptions 
are not applicable to this case.  

There is no competent medical evidence of record of a nexus 
between the veteran's terminal uremia or congestive heart 
failure, or hypertensive cardiovascular disease or renal 
disease, and any injury or disease during active duty 
service, and no evidence of a cardiovascular or renal injury 
or disease during the veteran's active service to which 
medical opinion could relate the veteran's terminal uremia, 
congestive heart failure, hypertensive cardiovascular 
disease, or renal disease.  For these reasons, the Board 
finds that the weight of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 
5107; 
38 C.F.R. §§ 3.102, 3.303, 3.312.  In reaching this decision 
the Board considered 


the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



